 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9    MARGUERITE L. MARTIN II,                           Case No. C19-9RSM
10
                    Plaintiff,                           ORDER TO SHOW CAUSE
11
                         v.
12
13    UNITED STATES OF AMERICA, et al.,

14                  Defendants.
15
            This matter comes before the Court sua sponte. Plaintiff Marguerite L. Martin II filed
16
     her Complaint on January 4, 2019, against Defendants the United States of America and the
17
     State of Washington. Dkt. #1. On March 22, 2019, the Court issued an Order granting an
18
19   extension of time for Plaintiff to serve Defendants and an extension of time for the Court’s

20   deadlines set forth in the prior Order Regarding Initial Disclosures and Joint Status Report.
21
     Dkt. #53. The Court stated as follows:
22
                   The Court believes from the record that Plaintiff has failed to
23                 properly serve Defendants. Plaintiff is advised to review the
24                 requirements in Federal Rule of Civil Procedure 4(i) for service the
                   United States and 4(j) for service on a state government. Under
25                 Rule 4(m), service is required within 90 days after the Complaint
                   was filed in this case.       Because that deadline is quickly
26                 approaching, and because of Plaintiff’s medical condition, the
27                 Court will now extend this deadline by an additional 30 days.
                   There will be no further extensions. . . . The deadline for service is
28



     ORDER TO SHOW CAUSE - 1
                    now May 4, 2019. Failure to properly serve a Defendant by this
 1
                    date may result in dismissal of all claims against that Defendant.
 2
     Dkt. #53 at 2. Since that time, Defendant State of Washington has made an appearance through
 3
     counsel from the state Attorney General’s Office. Dkt. #64. Defendant United States of
 4
 5   America has not appeared.

 6          On June 20, 2019, Plaintiff Martin filed a purported Joint Status Report. Dkt. #66. This
 7
     was not a joint status report as no other party signed it or participated in its drafting. Ms. Martin
 8
     begins the status report by stating she has received correspondence from an assistant attorney
 9
10   general for the State of Washington indicating that they had received the summons and

11   complaint by mail but that “the state does not consider this form of service to be proper” under
12   Rule 4(j)(2). Id. at 1. Plaintiff Martin indicates that she mailed summonses to both Defendants
13
     but does not provide further details. Id. at 2.
14
            Federal Rule of Civil Procedure 4(m) states in part:
15
16                  If a defendant is not served within 90 days after the complaint is
                    filed, the court—on motion or on its own after notice to the
17                  plaintiff—must dismiss the action without prejudice or order that
                    service be made within a specified time. But if the plaintiff shows
18
                    good cause for the failure, the court must extend the time for
19                  service for an appropriate period.

20   Fed. R. Civ. P. 4(m).
21
            The Court believes that one or more of the Defendants have still not been properly
22
     served under Rule 4. Service by mail to a single address for each Defendant is likely inadequate
23
24   under that rule. Failure to timely serve is a valid basis for dismissal of this case without

25   prejudice.
26          The Court needs to hear from Ms. Martin and the State of Washington on this issue. In
27
     Response to this Order, the parties must each write a short statement telling the Court how
28



     ORDER TO SHOW CAUSE - 2
     service was accomplished and why service in this case is or is not proper. This Response may
 1
 2   not exceed six (6) pages.

 3          Accordingly, the Court hereby finds and ORDERS that Plaintiff and Defendant the State
 4
     of Washington shall each file a Response to this Order to Show Cause containing the detail
 5
     above no later than fourteen (14) days from the date of this Order. Plaintiff’s failure to file this
 6
 7   Response will result in dismissal of this case.

 8
 9          DATED this 2 day of July 2019.
10
11
12
                                                   A
                                                   RICARDO S. MARTINEZ
13                                                 CHIEF UNITED STATES DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER TO SHOW CAUSE - 3
